Citation Nr: 1609462	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  13-28 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include skin cancer. 

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II (diabetes).

3.  Entitlement to a disability rating in excess of 10 percent for ischemic heart disease prior to October 9, 2012, and a disability rating in excess of 30 percent on and after October 9, 2012.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes or ischemic heart disease.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes or ischemic heart disease.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Nicole E. Knoll, Agent


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In an April 2014 rating decision, the RO granted an increased disability rating of 30 percent for ischemic heart disease, effective October 9, 2012.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of: entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes or ischemic heart disease; entitlement to service connection for hypertension, to include as secondary to service-connected diabetes or ischemic heart disease; and entitlement to a TDIU prior to December 17, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  In a July 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative indicated that the Veteran wished to withdraw the appeal for entitlement to service connection for a skin condition, to include skin cancer.

2.  Throughout the period on appeal, the Veteran's diabetes required insulin and/or an oral hypoglycemic agent and a restricted diet.

3.  Prior to October 9, 2012, the Veteran's ischemic heart disease required continuous medication and was productive of a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

4.  From October 9, 2012, to December 16, 2013, the probative, competent evidence does not demonstrate that the Veteran's heart disease was productive of a workload of fewer than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, that the Veteran experienced an episode of acute congestive heart failure, or that his ejection fraction was between 30 and 50 percent.

5.  From December 17, 2013, to March 31, 2014, the Veteran's ischemic heart disease was productive of a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

6.  On and after April 1, 2014, the Veteran's ischemic heart disease was productive of chronic congestive heart failure.

7.  The Veteran has a combined disability rating of at least 70 percent with a single disability rated at least 60 percent on and after December 17, 2013.

8.  On and after December 17, 2013, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to service connection for a skin condition, to include skin cancer have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a disability rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for a disability rating in excess of 10 percent for ischemic heart disease prior to October 9, 2012, and a disability rating in excess of 30 percent from October 9, 2012, to December 16, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

4.  The criteria for a disability rating of 60 percent, but not higher, for ischemic heart disease have been met from December 17, 2013, to March 31, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

5.  The criteria for a disability rating of 100 percent for ischemic heart disease have been met on and after April 1, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005.

6.  The criteria for a TDIU have been met on and after December 17, 2013.  38 U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015)







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In a July 2015 statement, the Veteran's representative indicated that the Veteran wished to withdraw the appeal of a claim for entitlement to service connection for a skin condition, to include skin cancer.  Thus, this issue is no longer for appellate consideration.  

Increased Ratings 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A September 2011 letter satisfied the duty to notify provisions with respect to the issues decided herein.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, VA examination reports, and lay evidence are associated with the record.  The Veteran underwent VA examination in connection with his claims in September 2011, December 2013, and April 2014.  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, taken together, the examination reports provide sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 
20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

Diabetes

The RO received the Veteran's claim for an increased disability rating for diabetes in August 2011, and as such, the rating period for consideration on appeal is from August 2010.  38 C.F.R. § 3.400 (2015).  Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the Veteran's service-connected diabetes is currently assigned a 20 percent disability rating.  Under Diagnostic Code 7913, a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and a 60 percent disability rating is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Note (1) under Diagnostic Code 7913 also indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Upon review, the Board finds the Veteran's diabetes does not warrant a disability rating in excess of 20 percent at any time during the period on appeal.  The Veteran underwent VA examination in connection with his claim in September 2011.  The examiner noted that the Veteran was prescribed insulin and required more than one injection per day.  The Veteran was noted to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic episodes less than two times per month, and had required no hospitalizations in the past 12 months.  Importantly, his diabetes did not require regulation of activities as part of medical management; he was not required to avoid strenuous occupational and recreational activities.  The examiner noted that the Veteran's diabetes did not affect his ability to work and that he tolerated his medication well.  He monitored his blood glucose twice a day and visited a specialist four times a year.  

The Veteran again underwent VA examination in December 2013.  The examiner noted that the Veteran's diabetes required insulin, but did not require regulation of activities as part of medical management.  The examiner also indicated that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemia less than two times per month, and had not been hospitalized for any such episodes over the past 12 months.  The Veteran was noted to have no loss of strength or weight attributable to diabetes.  The examiner opined that the Veteran's diabetes had no effect on his ability to work, and that any regulation of activities was as a result of his ischemic heart disease rather than diabetes.

The record also contains records of treatment for diabetes throughout the period on appeal.  The private records demonstrate that the Veteran required insulin and diet management to control his diabetes, but do not indicate that he was ever required to regulate his activities as defined by VA.  In fact, the records reflect that the Veteran was encouraged to exercise by his private physician on at least one occasion.  

The Board acknowledges the Veteran's competent lay statements describing his symptoms and their effects on his daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  While the Veteran's representative has asserted that the Veteran has been told by a physician that he has regulation of activities, the record does not support this assertion.  The Veteran's representative also reported that the Veteran's diabetes was at times poorly controlled and as such required additional steps to ensure that his blood sugar did not spike.  While the representative indicated that any such additional steps would include "regulation of activities," the record does not reflect that the Veteran has regulation of activities as defined by VA.

Based on this evidence, the Board finds a disability rating of 20 percent is appropriate, as the Veteran's diabetes has been shown to require insulin and/or an oral hypoglycemic agent and a restricted diet.  However, the Board also finds that a disability rating in excess of 20 percent is not warranted at any time during the period on appeal, as the Veteran's diabetes has not been shown to require regulation of activities as defined by VA and as required by all higher rating criteria.  38 C.F.R. § 4.119, Diagnostic Code 7913; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Ischemic Heart Disease

The RO received the Veteran's claim for an increased disability rating for ischemic heart disease in August 2011, and as such, the rating period for consideration on appeal is from August 2010.  38 C.F.R. § 3.400.  The Veteran's ischemic heart disease is rated as 10 percent disabling prior to October 9, 2012, and as 30 percent disabling on and after October 9, 2012.  

Under Diagnostic Code 7005, a 10 percent evaluation is warranted for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 
A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Prior to October 9, 2012

The Veteran first underwent VA examination in connection with his increased rating claim in September 2011.  The VA examiner noted that the Veteran's ischemic heart disease required continuous medication.  While a stress test was not conducted, based on the Veteran's reports the examiner estimated that the Veteran experienced dyspnea at a level of 7 to 10 METs, consistent with climbing stairs quickly, moderate bicycling, sawing wood, or jogging.  The examiner noted that a cardiac catheterization conducted in August 2011 showed a normal left ventricular chamber size and an ejection fraction of 74 percent.  The Veteran denied chest pain; chest heaviness; arm, neck, jaw, or elbow pain or discomfort; nausea; palpitations; syncope; edema of the feet or legs; and pulmonary edema.  The Veteran complained of some dizziness with quick position changes from sitting to standing.  There was no evidence of congestive heart failure.

Upon review, the Board finds that the evidence does not support a disability rating higher than 10 percent for ischemic heart disease prior to October 9, 2012.  The Veteran required continuous medication and demonstrated dyspnea at an estimated workload of 7 to 10 METs.  These symptoms support a 10 percent rating for ischemic heart disease, but the criteria for a rating in excess of 10 percent have not been established by the evidence at any time prior to October 9, 2012.



From October 9, 2012, to December 16, 2013

The Veteran's ischemic heart disease has been assigned a 30 percent disability rating on and after October 9, 2012.  In order to warrant a higher disability rating, the evidence from this time period would need to demonstrate symptoms equivalent to more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The evidence does not reflect that the Veteran's ischemic heart disease was productive of a workload of greater than 3 METs but not greater than 5 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope at any time during this period.  Additionally, there is no indication of congestive heart failure or left ventricular dysfunction, and the Veteran's ejection fraction was 56 percent as of June 2013.  Treatment records from this time period do not reflect a worsening of the Veteran's condition to the level required for a 60 or 100 percent evaluation.  As such, the Board finds that the criteria for a rating in excess of 30 percent have not been established by the evidence at any time from October 9, 2012, to December 16, 2013.

From December 17, 2013, to March 31, 2014

The Veteran next underwent VA examination in December 2013, and was awarded a 30 percent disability rating effective October 9, 2012.  The VA examiner indicated that the Veteran's ischemic heart disease require continuous medication but was not productive of congestive heart failure.  No diagnostic exercise test was conducted, but the Veteran reported symptoms of dyspnea and angina at an estimated workload of 3 to 5 METs.  The examiner noted that the Veteran's heart condition affected his ability to work as he was no longer able to perform strenuous activities per his doctor's orders.  Based on the symptoms reported, the Board finds the evidence more nearly approximates the criteria for a 60 percent disability rating, but not higher, for the time period from December 17, 2013, to March 31, 2014.



From April 1, 2014

The Veteran most recently underwent VA examination in April 2014.  The VA examiner noted that the Veteran had chronic congestive heart failure, although no acute episodes in the last year.  An exercise stress test yielded a workload of 6 METs with reports of dyspnea, fatigue, angina, and dizziness.  While the VA examiner found that the exercise test more accurately reflected the Veteran's current cardiac functional level, an interview-based METs test resulted in an estimated workload of only 1 to 3 METs with symptoms.  The VA examiner noted that the Veteran's heart condition prohibited any type of work due to angina and shortness of breath.  Based on the finding of chronic congestive heart failure, the Board finds the evidence more nearly reflects the criteria for a 100 percent disability rating.  As such, a 100 percent disability rating is warranted for ischemic heart disease from April 1, 2014.  

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's diabetes is rated as a disability of the endocrine system, and his ischemic heart disease is rated as disability of the cardiovascular system, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. §§  4.104, Diagnostic Code 7005, 4.119, Diagnostic Code 7913.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetes and ischemic heart disease during the periods on appeal.  The Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU on and after December 17, 2013

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  
38 C.F.R. § 4.16(a).  Here, the Board finds that the Veteran meets the schedular criteria from December 17, 2013, forward.  Id.  The period prior to December 17, 2013, is addressed in the remand section below.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  The record reflects that the Veteran last worked for a trailer manufacturing company until he retired due to his disabilities in October 2008.  The Veteran asserts that he is unable to work due to his service-connected ischemic heart disease, diabetes, and peripheral neuropathy of the bilateral feet.

Upon VA examination in connection with his increased rating claim for ischemic heart disease in December 2013, the VA examiner noted that the Veteran's ischemic heart disease impacted his ability to work, as he was no longer able to perform any strenuous activity.  He stated that he had been ordered by his doctor not to overtax himself.  The December 2013 examination also indicated that the Veteran experienced symptoms of dyspnea and angina with activities comparable to light yard work, mowing the lawn, or brisk walking.  Upon VA examination in connection with the Veteran's ischemic heart disease claim in April 2014, the VA examiner found that the Veteran had chronic congestive heart failure and opined that he was prohibited from doing any type of work due to his angina and shortness of breath.

Additionally, throughout the pendency of the appeal the Veteran underwent regular treatment for his service-connected disabilities, including ischemic heart disease, from his primary care provider, Dr. Degrauw.  In a statement received by VA in April 2015, Dr. Degrauw stated that the Veteran was permanently and unequivocally unemployable as a result of his medical concerns, specifically including ischemic heart disease and diabetes.

Upon review, the Board finds significant the statements of the VA examiners and Dr. Degrauw that the Veteran's ischemic heart disease prevents him from taking part in many activities and renders him unemployable.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation and a TDIU is warranted on and after December 17, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.   

Special Monthly Compensation (SMC)

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) (West 2014) by having an "additional" disability of 60 percent or more ("housebound" rate)).

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB, 6 Vet. App.at 38 (1993); see also Bradley, 22 Vet. App. 280.  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id.  The TDIU must be based on a disability or disabilities which are separate and distinct from the disability with a schedular total rating.

Here, the Veteran's ischemic heart disease is rated as totally disabling from April 1, 2014, but he does not have another disability which is rated as 60 percent disabling or more.  While he has been assigned a TDIU, the Board finds that the Veteran's TDIU is based primarily on the impairment caused by his ischemic heart disease; his additional service-connected disabilities, including diabetes and peripheral neuropathy of the bilateral feet, could not independently support a TDIU.  Upon VA examination in connection with the Veteran's service-connection claim for peripheral neuropathy in October 2013, the VA examiner opined that the condition would impact the Veteran's ability to work to the extent that it made him a little less steady on his feet and would require caution on uneven surfaces as well as injury precautions.  However, the examiner also noted that the Veteran would be capable of standing and walking on normal surfaces for six to eight hours per day.  Upon VA examination in connection with the claim for an increased disability rating for diabetes in December 2013, the VA examiner opined that diabetes had no impact on the Veteran's ability to work, and that any regulation of activities was due exclusively to the Veteran's cardiac conditions.  Additionally, there is no evidence to suggest that even combined the Veteran's diabetes and peripheral neuropathy would prevent employment.  As such, the Board finds SMC is not warranted at any point during the period on appeal. 


ORDER

The appeal for entitlement to service connection for a skin condition, to include skin cancer, is dismissed.
Entitlement to a disability rating in excess of 20 percent for diabetes is denied.

Entitlement to a disability rating in excess of 10 percent for ischemic heart disease prior to October 9, 2012, and a disability rating in excess of 30 percent from October 9, 2012, to December 16, 2013, is denied.

Entitlement to a disability rating of 60 percent, but not higher, for ischemic heart disease from December 17, 2013, to March 31, 2014, is granted.

Entitlement to a disability rating of 100 percent for ischemic heart disease on and after April 1, 2014, is granted.

Entitlement to a TDIU on and after December 17, 2013, is granted.


REMAND

Primarily, the Board notes that the record does not demonstrate that the Veteran has been provided with notice regarding how to substantiate his below claims for entitlement to service connection, to include as on a secondary basis.  As such, the Board finds that proper notice must be issued upon remand. 

Erectile Dysfunction 

The Veteran asserts that he has erectile dysfunction as a result of his service-connected ischemic heart disease or diabetes.  He underwent VA examination in connection with his claim in October 2013.  The VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or caused by his service-connected diabetes, due to the fact that the Veteran's diagnosis of erectile dysfunction in 1994 predated his diagnosis of diabetes.  The examiner further opined that the Veteran's erectile dysfunction had been constant and complete since diagnosis, and thus had not been aggravated beyond the baseline.  In August 2014, an addendum opinion was provided addressing whether the Veteran's erectile dysfunction was proximately due to or aggravated by his service-connected ischemic heart disease.  The VA examiner opined that it was not possible to provide an accurate opinion as the Veteran did not receive treatment or evaluation for erectile dysfunction prior to 2009, at which time he reported subjective symptoms since approximately 1995.  

Upon review, the Board finds these opinions to be insufficient and inadequate for purposes of determining service connection.  Primarily, the Board notes that the two opinions are inconsistent with one another.  The conclusion of the October 2013 opinion is based on the Veteran's diagnosis of erectile dysfunction in 1994 and the fact that it had been constant since that time, while the August 2014 opinion relies on the fact that the Veteran was not noted to have dysfunction until 2009 and the lack of information regarding the course of the dysfunction.  Additionally, the opinions do not address the fact that the Veteran's private physician, Dr. Degrauw, raised the possibility that the Veteran's erectile dysfunction is related to his service-connected heart disease.  Further, the VA opinions did not address whether the Veteran's erectile dysfunction could be directly related to his active duty service.  Accordingly, the Board finds remand is warranted in order to obtain an additional VA examination and opinion.  See Barr, 21 Vet. App. at 311 (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Hypertension

The Veteran asserts that he has hypertension which is proximately due to or aggravated by his service-connected diabetes or ischemic heart disease.  The record reflects that an opinion was obtained without examination in August 2014 regarding whether the Veteran's hypertension was proximately due to or aggravated by his service-connected ischemic heart disease.  The VA examiner opined that the Veteran's hypertension was less likely than not proximately due to or aggravated by his service-connected ischemic heart disease as a result of the fact that the claims file showed no documentation or treatment of hypertension prior to 2009, despite the Veteran's subjective reports of hypertension since the 1970s.  The VA examiner also noted that while medical literature indicates a relationship between hypertension and the development of heart disease, there is no specific evidence that there is an opposite relationship.  Upon review, however, the Board finds this opinion insufficient for purposes of determining service connection.  The Veteran has also asserted that his hypertension is proximately due to or aggravated by his service-connected diabetes.  Additionally, the examiner did not address whether the Veteran's hypertension is directly related to his active duty service.  As such, the Board finds remand is warranted for an examination and opinion.  See Barr v., 21 Vet. App. at 311.

TDIU prior to December 17, 2013,

The Veteran has been assigned a TDIU from December 17, 2013, the date on which he first became eligible on a schedular basis.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Based upon the evidence cited above, including the fact that the Veteran asserts that he has been unable to work since 2008 due to his service-connected disabilities, including ischemic heart disease, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis prior to December 17, 2013.  Therefore, remand is warranted.




Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send a proper VCAA notice letter to the Veteran and his representative. The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate claims based on both direct and secondary service connection.

2.  Schedule the Veteran for a VA examination to determine the current nature and etiology of erectile dysfunction.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current erectile dysfunction began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current erectile dysfunction was caused or aggravated by the Veteran's service-connected ischemic heart disease or diabetes mellitus, type II.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of hypertension.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, private treatment records, VA treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension began in service, was caused by service, or is otherwise related to service.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension was caused or aggravated by the Veteran's service-connected ischemic heart disease or diabetes mellitus, type II.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  Refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted prior to December 17, 2013.  

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).

5.  After all development has been completed, re-adjudicate the claims of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes or ischemic heart disease, entitlement to service connection for hypertension, to include as secondary to service-connected diabetes or ischemic heart disease, and entitlement to a TDIU prior to December 17, 2013.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


